Citation Nr: 9925293	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  93-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Sibling


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from May 1965 
to April 1968.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia which denied service connection for 
post-traumatic stress disorder (PTSD).  In October 1996, a 
hearing was held in Atlanta before the undersigned, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).

The Board notes that the appellant was notified via an April 
1999 letter from the RO that new and material evidence was 
needed in order to reopen his claim of entitlement to service 
connection for schizophrenia.  The claim for service 
connection for an acquired psychiatric disorder was 
originally denied by the RO in March 1970.

The Board also notes that the RO issued a rating decision in 
June 1997 which denied entitlement to service connection for 
plantar warts and calluses of the right foot and for 
chloracne/soft tissue sarcoma.  Because the appellant has 
apparently neither initiated nor completed the procedural 
steps necessary for an appeal on either of these issues, the 
Board has not included them in its consideration of the claim 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The evidence does not establish that the appellant 
currently suffers from PTSD that is related to service.  The 
appellant has submitted no evidence showing any continuing or 
existing psychiatric pathology that is related to service, 
nor has he submitted any evidence showing a current diagnosis 
for PTSD. 

3.  The appellant also has not submitted medical evidence of 
any nexus between any alleged current PTSD, and any disease 
or injury incurred during service.


CONCLUSION OF LAW

A well-grounded claim of service connection for PTSD has not 
been presented and the claim is denied.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court), a well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where 
the determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay assertions 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Id.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154.

A claim for service connection must also be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet .App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).

The service personnel records in the claims file indicate 
that the appellant was awarded hostile fire pay for October 
1965 and for November 1965; during those months he was aboard 
a ship that was assigned military duties between the ports of 
Da Nang and Chu Lai, in Vietnam.  These records also indicate 
that the appellant's military occupational specialty (MOS) 
was mail clerk.  

Review of the appellant's service medical records reveals 
that the appellant was never treated for any signs or 
symptoms of psychiatric difficulties.  The appellant 
underwent a separation examination in April 1968; no 
psychiatric disorder was demonstrated on that examination.  

Subsequently, the appellant submitted an application for 
benefits, VA Form 21-526, in January 1970; he stated that he 
was suffering from a nervous condition that started in July 
1969.  He underwent a VA psychiatric hospitalization in 
December 1969-January 1970; the diagnoses rendered included 
psychophysiologic gastrointestinal disorder and mild 
depressive neurosis.  These problems were noted to have begun 
in August 1969 when the appellant developed trouble with his 
stomach and then became nervous and depressed.

The post-service medical evidence of record contains a 
variety of psychiatric treatment records.  The appellant 
underwent at least 12 VA psychiatric hospitalizations between 
November 1976 and July 1997.  The Axis I diagnosis noted on 
the discharge summary for each of these hospitalizations was 
schizophrenia, usually either paranoid type or chronic 
undifferentiated type.  The appellant was also treated on an 
outpatient basis in VA mental health clinics between 1989 and 
1997; during this period the appellant's diagnosis was either 
chronic undifferentiated schizophrenia or else chronic 
paranoid schizophrenia.

The evidence of record also includes records from various 
private mental health providers.  An October 1970 letter from 
the Peach County After Care Drug Clinic states that the 
appellant had been diagnosed with anxiety reaction with 
depression.  A December 1970 statement from Daniel E. Nathan, 
M.D., related that the veteran did not have any nervous 
disorder when treated in 1964 and 1965, that he did not have 
any nervous problems when treated in July 1968 and that he 
was treated for chronic anxiety state and gastric neurosis in 
July 1969.  However, all subsequent diagnoses indicated that 
the appellant suffered from one form or other of 
schizophrenia.  The appellant was hospitalized at a United 
States Public Health Service hospital in March 1974 for 
paranoid schizophrenia; he was treated on an outpatient basis 
shortly thereafter.  A psychiatric evaluation dated in June 
1974 indicated that he was being treated for schizophrenic 
reaction, chronic undifferentiated with paranoid features, in 
partial remission.  

The appellant was subsequently hospitalized in Milledgeville, 
Georgia at the Central State Hospital in February 1976 for 
paranoid schizophrenia.  A private psychiatric report 
generated for Social Security Administration purposes, dated 
in August 1975, indicated that the appellant suffered from 
schizophrenic reaction, chronic and severe.  A psychologist 
report dated in May 1981 rendered a diagnostic impression of 
schizophrenic reaction, chronic undifferentiated type.  A 
letter dated in March 1992 from the appellant's local 
community mental health clinic stated that he had been 
treated there continuously from April 1976 to the present; 
his diagnosis was given as chronic undifferentiated 
schizophrenia, with acute exacerbation.

The appellant testified at his first Travel Board hearing, 
conducted in Atlanta in April 1993, that he suffered from 
flashbacks and nightmares about the war and that he could not 
get certain incidents in which Marines were killed in front 
of him out of his mind.  See April 1993 Transcript pp. 3-5.  
The appellant stated that while no doctor had ever told him 
that he had PTSD, he believed that his nervous condition was 
PTSD and not schizophrenia.  See April 1993 Transcript pp. 7 
and 12.  The appellant provided similar testimony at the 
October 1996 Travel Board hearing in Atlanta before the 
undersigned.  See October 1996 Transcript pp. 3-12.

Although the appellant asserts that he currently has a 
psychiatric disorder, PTSD, that he incurred during his 
service, his own statements, alone, do not provide a 
sufficient basis for finding his claim to be well-grounded.  
Lay testimony is not competent to prove a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Based on a review of the evidence of 
record, the Board finds that the appellant has failed to 
provide a competent current diagnosis of PTSD, or a competent 
medical opinion that he has PTSD or that he demonstrated 
psychiatric symptoms of PTSD during his service or within the 
presumptive period.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.  

As previously noted, where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (citing Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993)); see also Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (laypersons are not competent to 
offer medical opinions and, therefore, those opinions cannot 
serve as the basis for a well-grounded claim); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  This means that 
competent medical evidence to the effect that the claim is 
possible or plausible is required.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A claimant does not meet this 
burden by merely presenting his lay opinion because he is not 
a medical health professional and does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The same is true of a claimant's 
representative.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant never received any in-service treatment for PTSD or 
any other psychiatric disorder.  The existence of a diagnosis 
of PTSD has never been medically demonstrated; the few times 
that that diagnosis is mentioned in the appellant's medical 
records seem to have been the result of the appellant 
claiming prior treatment for PTSD.  Said treatment has not 
been demonstrated in the evidence of record and a diagnosis 
of PTSD was not ever given, despite numerous psychiatric 
hospitalizations and years of outpatient treatment.  The 
appellant has not provided any medical evidence, except the 
statement of his opinions contained in his written statements 
and his testimony to establish that he suffered from any 
psychiatric disorder in-service or within the presumptive 
period or that he currently suffers from PTSD, and his 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  See Cohen v. 
Brown, 10 Vet. App. 128, 138.  In this case, the evidence of 
record does not show a clear diagnosis of PTSD.  As a result, 
the claim is not well-grounded.  The Board makes no finding 
as to whether there is credible supporting evidence that the 
claimed inservice stressors actually occurred or as to 
whether there is a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor, as these criteria are not determinative of 
entitlement where there is a failure to meet the criteria of 
a clear diagnosis of PTSD.  Thus, development as to the 
appellant's reported stressors is not indicated.

Although the Board considered and denied this appeal for 
service connection for PTSD on a ground different from that 
of the RO, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well-grounded, the RO accorded the claimant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well-grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 
(1992).

As the foregoing explains the need for competent medical 
evidence of current disability, and competent medical 
evidence linking the disability to the appellant's active 
duty service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for PTSD.  Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The appellant's claim for entitlement to service connection 
for PTSD is not well grounded and is, therefore, denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

